DETAILED ACTION
Response to Amendment
This action is in response to the amendment filed on May 26, 2022.  Claims 1, 5, 7, 9, 16, and 19-20 have been amended.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US Publication 20080177726 A1 in view of Merritt US Patent 11392664 B1.
Claims 1, 16, and 20:
	As per claims 1, 16, and 20, Forbes teaches a method, non-transitory computer-readable medium, and system comprising:
predicting, using the trained machine learning component, a predicted series of tasks and a predicted sequence for the predicted series of tasks based on the received data (paragraph 0018 “The user interacts with a computer interface to generate user input 101 received by software application programs 102 which forward event records such as event record 103 to an event collector 104. An adaptor component 111 may assist in the generation and forwarding of the event records. The event collector 104 communicates event records to the task predictor 106, which then applies machine learning to predict the current task that each event is associated with. Each event record may then be associated with a task. In addition, a current task being performed may be predicted. At any point in time, the user can specify what task they are working on through a computer interface to generate a user task specification 105. They may also specify metadata about that task. This specification becomes evidence for the task predictor 106, which associates event records with tasks to produce labeled events.”); 

Forbes does not teach training a machine learning component using training data that represents a user’s past interactions with a software application when performing a plurality of past process flows, wherein each past process flow comprises a training series of tasks in a training sequence, the training data comprising a series of user interactions events and corresponding target objects and inputs.  However, Merritt teaches a Dynamic Web Application Based on Events and further teaches, “The prediction model database 130 may be any non-transitory machine-readable media configured to store history of web users' events and click-through analytics data, such as a library of click stream and event flow information. The web server 140 may observe the web users' behaviors by monitoring event flows on the website, such as the click stream, and/or other operations. The analytic server 110 may require such click-through analytics data from the web server 140, and store the data in the prediction model database 130.  Furthermore, the analytic server 110 may utilize the statistical data of observed event flows from various web users to train one or more prediction models. Specifically, the prediction models may determine a web user's intention, future behavior, or future event based on the web user's current behavior/operation.  The analytic server 110 may train the prediction models using machine-learning algorithms and store the prediction models in the prediction model database 130. In one or more embodiments, the analytic server 110 may employ one or more algorithms and/or combination of different algorithms, such as neural networks, clustering, and support vector machines (SVMs), and association rules for predictive modeling. In addition, the analytic server may update the prediction models based on the web users' reactions to the prediction results.” (column 4, line 62 to column 5, line 20) and “The click-through analytics data may not only include click through data on each component of the web pages (e.g., buttons, menus, dialog boxes, text boxes, checkboxes, forms, links, and other components), but also include the input contents. For example, the web server may extract the specific contents inputted by different web users in text boxes, forms, or other user interfaces displayed on web pages. Furthermore, the click-through analytics data may include the sequences of events for each web user. For example, the web server may track the click stream and event flow of each web user's behavior, which is the series of operations performed by the web users. The click stream or event flow data may provide information on the patterns or trends of web users' behaviors, which may be further used to predict future event for web users. For example, based on the click stream or event flow, when a web user clicks on the “personal information” after clicking on the “lost and found” of a bank website, the analytic server may predict the web user is trying to order a new card. The analytic server may request such click-through analytics data from the web server and save the data into the prediction model database.” (column 6, lines 29-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include training a machine learning component using training data that represents a user’s past interactions with a software application when performing a plurality of past process flows, wherein each past process flow comprises a training series of tasks in a sequence, the training data comprising a series of user interactions events and corresponding target objects and inputs as taught by Merrill in order to establish one or more models based on past user activity or behaviors.





Forbes does not teach receiving data related to tasks within the software application, the data corresponding to a first process flow.  However, Merritt teaches a Dynamic Web Application Based on Events and further teaches, “…and receive the data associated with the specific web user. The analytic server 110 may utilize the web user data to improve the prediction accuracy. For example, the analytic server 110 may learn that the web user is a customer purchasing a certain product regularly at the beginning of the month. The analytic server 110 may determine that the web user is probably looking to buy the product again at the beginning of a new month, and provide a quick link/button for buying the product. The analytic server 110 may monitor the event on a website and predict the next event on a micro scale. For example, when a web user is looking for a specific function or button on a website, the web user may need to go through a flow of events by selecting/clicking a series links or buttons, where each clicking/selecting is an event.” (column 4, lines 8-22); “The click-through analytics data may not only include click through data on each component of the web pages (e.g., buttons, menus, dialog boxes, text boxes, checkboxes, forms, links, and other components), but also include the input contents. For example, the web server may extract the specific contents inputted by different web users in text boxes, forms, or other user interfaces displayed on web pages. Furthermore, the click-through analytics data may include the sequences of events for each web user. For example, the web server may track the click stream and event flow of each web user's behavior, which is the series of operations performed by the web users. The click stream or event flow data may provide information on the patterns or trends of web users' behaviors, which may be further used to predict future event for web users. For example, based on the click stream or event flow, when a web user clicks on the “personal information” after clicking on the “lost and found” of a bank website, the analytic server may predict the web user is trying to order a new card. The analytic server may request such click-through analytics data from the web server and save the data into the prediction model database.” (column 6, lines 29-50); “The web user (operating the electronic devices 160) may perform various operations on the web pages, such as clicking on buttons/hyperlinks, changing account settings, searching certain information, requesting services and/or products, and the like, using their electronic devices 160.” (column 3, lines 38-42) and “The analytic server may capture such event or web user operation through the web server. The web user may conduct different operations (e.g., clicks on different web page components); these operations may comprise a flow of events. The analytic server may continue capturing each event and obtain the event flow accumulated during the period the web user is visiting/interacting with the website. To consider the dynamic change of the web user behavior, the prediction process running on the analytic server occurs every time the web user performs an operation. The prediction process may determine/identify a usage pattern (e.g., path) associated with the web user base on the current event and the flow of conducted events. For example, based on the current operation (e.g., click on a web page) and the previous conducted events (e.g., previous clicks on different web page components), the analytic server may be able to identify a path or a flow of events associated with the user.” (column 7, lines 43-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include receiving data related to tasks within the software application, the data corresponding to a first process flow as taught by Merrill in order to track or monitor user activity associated with a particular action.  







Forbes does not teach and automatically performing the predicted series of tasks in the predicted sequence, the automatically performing causing the first process flow to be completed.  However, Merritt teaches a Dynamic Web Application Based on Events and further teaches, “At step 210, the analytic server may predict next event or user behavior based on the captured current event, prediction models and user data on an event-by-event basis. The next event may be a future interaction of the user and the website. An event may be any operation performed on any component of a web page by a web user, including but is not limited to wiping, clicking, selecting, searching, typing, on buttons, menus, dialog boxes, text boxes, checkboxes, forms, links, and other web page components. In one or more embodiments, each event on the web page would trigger the prediction process. That is the prediction may be behavior driven or cursor driven.” (column 8, lines 46-57); “The predicted events may be inside applications or outside applications or any combination thereof. The inside applications may be functions or operations within the websites. In other words, the inside applications are functions or operations provided by the websites. The outside applications may be a call center computing system or a virtual assistant server, such as a chatbot. The call center computing system may comprise human service representatives to provide human interference. In one embodiment, the analytic server may display the web page to include a button with call number. When the web users click on the button, the web users may directly chat and/or interface with a service representative. In another embodiment, the web users may interact with a chatbot instead of a human. Based on the predicted events, the analytic server may determine if the predicted events require human interaction, and further determine if the web users should be connected with a human or a virtual assistant. For example, if the predicted event is in high risk, the analytic server may determine the web user should talk to a service representative; otherwise, the analytic server may allow a virtual assistant to communicate with web users with regular requests.” (column 10, line 52 to column 11, line 6) and “FIG. 3B illustrates an example of a predicted event in the web page 311, according to an embodiment. Based on the event of web user clicking on button 320, and in conjunction with the previous events (e.g., previous clicks on different web page components), the analytic server may apply the prediction model to predict the next event. For example, the analytic server may determine the web user is looking to change his/her address. The analytic server may modify the HTML code to display the web page to include the predicted event. For example, the analytic server may display the web page to include a hyperlink to allow the web user to change his/her address. For instance, the analytic server may display a dialogue box asking the web user “would you like to change your address” 321, and display the dialogue box next to the mouse cursor in the web page. When the user interacts with the dialogue box 321, the user is then directed (via the analytic server or the web server) to a webpage that is configured to change the user's address. As described above, the “next event” may not be directly related to the “current event.” For example, the dialogue box 321 may not be related to the button 320. In other words, by interacting (e.g., clicking) on the box 320 (or a hyperlink associated with the box 320), the web server of the web page 311 (or the analytic server) may not direct the user to the same webpage that the user would be if that the user interacted with the dialogue box 321. In some configurations, the analytic server may display the dialogue box 321 in other locations within the web page 311. For instance, the dialogue box may be displayed in the right, left, bottom, or top corners of the web page 311.  Once the web user confirms to change address by clicking a corresponding button in the dialogue box, the analytic server may direct or transfer the web user to the web page of changing address. The analytic server may display the predicted event in other forms (e.g., a button, a text box, or otherwise a graphical component). For example, when the analytic server predicts the web user is looking to change address, the analytic server may display a text box where the user can input the new address.” (column 11, line 65 to column 12, line 36).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include and automatically performing the predicted series of tasks in the predicted sequence, the automatically performing causing the first process flow to be completed as taught by Merrill in order to facilitate or expedite the process being performed.   

Claims 2 and 17:
	As per claims 2 and 17, Forbes and Merritt teach the method and non-transitory computer readable medium of claims 1 and 16 as described above and Forbes further teaches further comprising:

predicting, using the machine learning component, an input for at least one of the predicted series of tasks, wherein performing the one predicted task includes changing data in a database based on the input (paragraphs 0005 and 0018).

Claims 3 and 18:
	As per claims 3 and 18, Forbes and Merritt teach the method and non-transitory computer readable medium of claims 2 and 17 as described above and Forbes further teaches further comprising:

predicting, using the machine learning component, a source for the input that is used to perform the database change (Forbes, paragraph 0018).

Claim 4:
	As per claim 4, Forbes and Merritt teach the method of claim 3 as described above and Forbes further teaches wherein performing the database change includes retrieving data from the source and storing the retrieved data in the database (Forbes, paragraph 0018).




Claims 5 and 19:

As per claims 5 and 19, Forbes and Merritt teach the method and non-transitory computer readable medium of claims 4 and 18 as described above and Forbes further teaches further comprising:

determining correlations between a set of data, from the training data generated through a plurality of iterations of a given process flow, and columns of a database, wherein the set of data comprises a data item related to the process flow that has a variance that meets a criteria over the plurality of iterations (paragraph 0040);
and predicting the source based on the determined correlations (paragraph 0040).

Claim 6:
	As per claim 6, Forbes and Merritt teach the method of claim 5 as described above and Forbes further teaches wherein the predicted source comprises a column of the database with a highest determined correlation from among the correlated columns (paragraph 0040).

Claim 7: 
	As per claim 7, Forbes and Merritt teach the method of claim 1 as described above and Merritt further teaches wherein each of the plurality of process flows comprises a classification and a series of click streams that are captured on usage pattern tracking (column 6, lines 29-50 and column 4, lines 6-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein each of the plurality of process flows comprises a classification and a series of click streams that are captured on usage pattern tracking as taught by Merrill in order to determine the type of activity being performed by the user.  


Claim 8:
	As per claim 8, Forbes and Merritt teach the method of claim 7 as described above and Forbes further teaches wherein predicting the series of tasks and the sequence for the predicted series of tasks further comprises predicting a classification for a process flow based on the received data (paragraph 0040).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes and Merritt as applied to claim 1 above, and further in view of Coyle et al. US Publication 20070220065 A1. 
Claim 9:
	As per claim 9, Forbes and Merritt teach the method of claim 1 as described above but do not teach wherein the software application is a customer relationship management (CRM) application and the data identifies a service request of the CRM application.  However, Coyle teaches a Method, System, and Product for Maintaining Software Objects During Database Upgrade and further teaches, “Many complex software applications have been created to assist business enterprises manage and operate their businesses. An important class of such software applications focuses in the area of customer relationship management (CRM). A CRM application allows an enterprise to maintain track of various entities such as contacts, products, activities, service requests, and so on, and to define the relationships between the entities with sets of rules (e.g., business opportunities). Each entity and business function may be implemented as an object, which may represent a collection of data and functions that describe the entity or business function as well as the operations capable of being performed on or by the entity or business function. The objects are typically stored in a database that may be accessed by various software applications and via various channels (i.e., communication means).” (paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein the software application is a customer relationship management (CRM) application and the data identifies a service request of the CRM application as taught by Coyle in order to manage relationships between customers and businesses.  

Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes, Merritt and Coyle as applied to claim 9 above, and further in view of d’Andrea et al. US Patent 10616369 B1.
Claim 10:
	As per claim 10, Forbes, Merritt, and Coyle teach the method of claim 9 as described above but do not teach wherein the training data comprises a database for the CRM application.  However, d’Andrea teaches a System and Method for Distributing Communication Requests Based on Collaboration Circle Membership Data using Machine Learning and further teaches, “The memory 226 also includes a customer relationship management (CRM) module 232. The CRM module 232 may include data from or be integrated with a CRM tool. CRM tools allow a company or organization to manage their interaction with current and potential customers by using data analysis about the customers' history to guide business relationships with customers. For example, the CRM module 232 may include data about the size of the company for which a request initiator 105 is employed, data about how may sales opportunities or deals are pending, and/or data about past interactions, for example who within the company has taken calls from the request initiator 105 in the past.” (column 14, lines 6-18) and “The memory 226 also includes a history module 236. The history module 236 includes historical data associated with how a request initiator 105 has interacted with the intelligent communication platform in the past and provides a second level of analysis to the analysis performed in regard to the initiator data module 230 described above. The history module 236 includes historical data describing the past methods that were employed to distribute communication requests from the request initiator 105 to a specific request recipient 120, to a previously determined request facilitator, and/or to other recipients throughout the company or organization. The history module 236 enables historical data about how past communication requests were distributed to be leveraged in live decision making for newly received communication requests. The history module 236 data is utilized in the second level of analysis to evaluate historical patterns for different communication modes and/or channels that may have been used in the past in regard to a particular request initiator 105. The history module 236 data will be weighted based on frequency and recency and used in new or live determinations of how to distribute a communication request from a particular request initiator 105 in the machine learning process. The history module data 236 may include call history data, such as the participants in the communication request and resolution, the timestamps for any call received from a request initiator 105, as well as what actions were taken in regard to a particular initiator 105 (e.g., calls initiated, answered, sent to voice mail, declined, and forwarded). In addition, the history module 236 data may also include chat, instant message, or text message history data such as the participants, the volume of messages, and time stamps of the messages. The history module data 236 may also include meeting history data such as the meeting participants, the volume of meetings that have occurred in the past, time stamps for the meetings occurring in the past, and meeting notes. The history module data 236 may further include data regarding voice notes, such as voice mail or any other form of audio notes associated with the particular request initiator 105. The voice note data may include the participants, the volume of voice notes that have occurred in the past, as well as the time stamps for each past voice note.” (column 14, line 61 to column 15, line 34).  Therefore, it would have been obvious to one of ordinary skill in  the art at the time of filing to modify Forbes to include wherein the training data comprises a database for the CRM application as taught by d’Andrea in order to store information or data associated with the customers interacting with the business.  



Claim 11:
	As per claim 11, Forbes, Merritt, Coyle, and d’Andrea teach the method of claim 10 as described above and d’Andrea further teaches wherein the training data comprises a log of the user’s past interactions with the CRM application when performing the plurality of process flows (column 14, line 61 to column 15, line 34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein the training data comprises a log of the user’s past interactions with the CRM application when performing the plurality of process flows as taught by d’Andrea in order to track user history while performing job duties.  

Claim 12:
	As per claim 12, Forbes, Merritt, Coyle, and d’Andrea teach the method of claim 11 as described above and d’Andrea further teaches wherein the log includes actions, targets, and inputs related to the user’s past interactions with the CRM application when performing the plurality of process flows (column 14, lines 6-18 and column 14, line 61 to column 15, line 34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein the log includes actions, targets, and inputs related to the user’s past interactions with the CRM application when performing the plurality of process flows as taught by d’Andrea in order to describe the each of the jobs performed by the user when tracked by the computer system. 






Claim 13:
	As per claim 13, Forbes, Merritt, Coyle, and d’Andrea teach the method of claim 12 as described above and d’Andrea further teaches further comprising:

generating a plurality of first rules that associate actions with a set of targets from the log (column 16, line 9-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include generating a plurality of first rules that associate actions with a set of targets from the log as taught by d’Andrea in order to provide limitations or restrictions to particular job functions or procedures.  

and generating a plurality of second rules that associate the set of targets with inputs from the log (column 16, line 9-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include generating a plurality of second rules that associate the set of targets with inputs from the log as taught by d’Andrea in order to provide limitations or restrictions to particular job functions or procedures.  
 
Claim 14:
	As per claim 14, Forbes, Merritt, Coyle, and d’Andrea teach the method of claim 13 as described above and d’Andrea further teaches wherein predicting the series of tasks and the sequence for the predicted series of tasks is based on the first rules and the second rules (column 16, line 9-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein predicting the series of tasks and the sequence for the predicted series of tasks is based on the first rules and the second rules as taught by d’Andrea in order to establish clear restrictions or procedures with respect to particular job functions or activities.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes, Merritt, Coyle, and d’Andrea as applied to claim 10 above, and further in view of Noam et al. US Publication 20120023504 A1. 
Claim 15:
	As per claim 15, Forbes, Merritt, Coyle, and d’Andrea teach the method of claim 10 as described above but do not teach wherein the training data is pre-processed to remove null values and duplicates.  However, Noam teaches Network Optimization and further teaches, “In the following description and claims, the term compression is used broadly to designate transmission adjustment tasks that are directed at reducing bandwidth utilization, including lossy and lossless compression, as well as data pacing and removing duplicate and/or null data.” (paragraph 0004).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein the training data is pre-processed to remove null values and duplicates as taught by Noam in order to avoid or remove inaccurate data that negatively impacts the operation of the system.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed May 26, 2022, with respect to the rejection(s) of claim(s) 1-14 and 16-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Forbes in view of Merritt.  
Objection to claim 20 has been withdrawn. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saimani et al. US Patent 11307879 B2 Personalized Help Using User Behavior and Information
Saimani discloses techniques for improving a user experience of an application. Embodiments include receiving user activity information related to activities of a user during use of the application. Embodiments include providing the user activity information as input to a predictive model. The predictive model may have been trained using historical activity data and historical solution data associated with a plurality of users to determine actionable solutions to issues related to use of the application. Embodiments include determining, based on output from the predictive model, an actionable solution to an issue related to use of the application by the user. Embodiments include providing the actionable solution to the user via a user interface associated with the application. The actionable solution may be provided without being initiated by the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW L HAMILTON/               Primary Examiner, Art Unit 3682